Citation Nr: 1030199	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-37 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for a one-time payment from the 
Filipino Veterans Equity Compensation (FVEC) fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2009 decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's claim 
for VA benefits on the basis that he does not have the requisite 
military service to establish basic eligibility for such benefits 
under the FVEC fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces during World War II.

2.  The appellant has not submitted acceptable evidence of 
qualifying military service.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. § 3.203 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the material facts are not in dispute, and whether 
the claim may be allowed under the law is the issue at hand.  
When the law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no effect on 
the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(where the law as mandated by statue, and not the evidence, is 
dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. 
App. 227 (2000); see VAOPGCPREC 5-04. The Board therefore finds 
that no action is necessary under the VCAA and that the case is 
ready for appellate review.



II.  Entitlement to FVEC fund payment

The appellant claims he is entitled to an FVEC fund payment.  The 
Board previously denied the appellant's claim for basic 
entitlement to VA benefits in October 2005 on the basis that he 
did not have the requisite military service to establish 
eligibility for such benefits.  The appellant has now submitted a 
claim for entitlement to benefits under FVEC fund.

The record shows that in October 2002, the appellant submitted an 
application for VA benefits, claiming that he had active service 
during World War II from April 1945 to June 1946.  In support of 
his claim, he submitted various documents from the Armed Forces 
of the Philippines and Philippine Ministry of National Defense 
purportedly showing service in the Commonwealth Army of the 
Philippines in 1945 and 1946.  Among the records submitted was a 
June 2004 document which said that the appellant was a Veteran of 
World War II Philippine revolution who served with A Co 1st Bn, 
15th Inf USAFIP-NL.  There was no seal and the document 
indicated that it was not to be considered valid without an 
official seal, or if it contained erasures or alterations.  Also 
in support of his claims of valid service, he submitted a 
photocopy of a list containing names of people discharged from 
Guerilla Personnel effective April 8, 1945, with reference to 
assignment to USAFIP-NL.  His name is included in the roster.  
He sent a second notarized copy of this list with the notary's 
expiration date in December 2005.  

In December 2002 and again in July 2003, the service department 
responded to requests for information by indicating that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  Additionally a 
photocopy of a May 1982 certificate signed by the Assistant 
Adjutant General and authenticated by a records officer certified 
that the appellant was not carried in the Approved Revised 
Reconstructed Guerilla roster.  There was no record of arrears in 
pay, but he was said to have been paid as a private from May 1945 
to July 1945 and as private first class from August 1945 to 
February 1946 and from April 1946 to May 1946.  There was no 
record of discharge, reversion and/or separation from service on 
file.  Another April 1982 photocopied document stated that he was 
a member of the Commonwealth Army of the Philippines in the 
service of USAFFE/GRLA and that he was paid in computed payback.  
A March 1993 photocopy document reported the same findings and 
conclusions as the May 1982 certificate.

The appellant submitted a self reported affidavit from January 
2005 saying that he entered service as a boloman during World War 
II then in the Army as a Guerilla with USA FFEP-NL.  He stated 
that he used the name under which his current VA claim is filed 
under while he was in service and until his discharge on June 19, 
1946.  After his discharge, he changed his name to a different 
name, which he is popularly known by, and used this name for 
Voter registration and marriage license.  He also submitted a 
written statement in January and March 2007, detailing his 
service in combat against the Japanese while serving in the 
guerilla unit of USAFIP-NL of A Co. 1st BN 15th Inf. Regt. 2nd 
Div. 

He also submitted other documents to attempt to verify his 
service, which included a copy of a medal that was awarded by the 
Philippines for his World War II service, an August 2005 
certificate with a raised seal that verified him as an active 
pensioner, and photocopies of ID cards showing that he was a 
member of the American Legion in 1993 and an August 2009 card 
identifying him as a World War II Veteran.  

At the April 2010 hearing the appellant's representative argued 
that the purpose of FVECF was to reimburse those Filipino service 
members who did not fit in the criteria for the membership rolls 
as recognized service members in the United States Armed Forces.  
The representative argued that the VA should be applying a 
different standard for eligibility for these benefits than it 
does for other VA benefits.  The appellant testified about having 
served in combat against the Japanese in the Philippines.  He 
confirmed that he received an old age pension from the 
Philippines based on his service.  The representative asserted 
that the appellant should be recognized as being in a guerilla 
group.  

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for 
eligible persons will be either in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section. The application for the claim shall contain such 
information and evidence as the Secretary may require. Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant is 
sufficient to prove qualifying service. Specifically, the 
documents are not acceptable evidence under 38 C.F.R. Section 
3.203 as they do not verify actual service.  Thus, VA is bound by 
the certification of the service department which shows that the 
appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.

The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  See Venturella v. 
Gober, 10 Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. App. 
530 (1992); see also Dacoron v. Brown, 4 Vet. App. 115 (1993).  
The Board has carefully reviewed the appellant's statements 
regarding his military service in World War II, as well as the 
medical evidence he submitted.  In the absence of qualifying 
service, however, such evidence is immaterial.

The Board recognizes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recently stated that a 
request for verification from the service department pursuant to 
38 C.F.R. § 3.203 should include submission of evidence submitted 
by the appellant.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 
2008).  Although there is no indication that the additional 
evidence submitted by the appellant has been reviewed by the 
service department, it is nevertheless duplicative as the service 
department had considered the prior claims of involvement with 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
additional evidence does not reflect contentions of any service 
other than that which has been previously considered by the 
service department.  In this case, the evidence does not show 
that he had other than service in the Philippine Commonwealth 
Army and Regular Philippine Army.  

Consequently, the law is dispositive in this case and the claim 
must be denied due to an absence of legal entitlement.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).







ORDER

Basic eligibility for VA benefits under FVEC fund is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


